The petitioner, Joseph R. Demers, Jr., was convicted in 1990 of murder in the second degree. Representing himself, he filed a motion in the Superior Court in 2013 seeking a new trial, claiming that the court room was improperly closed during his trial. His motion was denied, as was his motion for reconsideration. He then filed a petition in the county court attempting to invoke this court’s extraordinary power of general superintendence to address his claim of court room closure. A single justice summarily denied the petition, and the petitioner appeals. The single justice correctly denied relief. The petitioner was not entitled to extraordinary relief under G. L. c. 211, § 3, because he had an adequate alternative remedy, namely, an appeal as a matter of right to the Appeals Court from the denial of his motions. See McGuinness v. Commonwealth, 420 Mass. 495, 497-498 (1985).1

Judgment affirmed.


It appears from the material before us and from the Superior Court docket that the defendant filed a notice of appeal from the denial of his motions, and that the record was duly assembled, but that his appeal was misdirected to this court, instead of the Appeals Court, by the Superior Court clerk. The clerk of this court will work with the clerks of the Superior Court and the Appeals Court to ensure that the appeal is properly entered in the Appeals Court, where it can be briefed and decided. We express no view on the substantive merits of the appeal.